 


109 HR 906 IH: Reasonable Right-of-Way Fees Act of 2005
U.S. House of Representatives
2005-02-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS
1st Session
H. R. 906 
IN THE HOUSE OF REPRESENTATIVES 
 
February 17, 2005 
Mrs. Cubin introduced the following bill; which was referred to the Committee on Resources
 
A BILL 
To amend the Federal Land Policy and Management Act of 1976 and the Mineral Leasing Act to clarify the method by which the Secretary of the Interior and the Secretary of Agriculture determine the fair market value of certain rights-of-way granted, issued, or renewed under these Acts, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Reasonable Right-of-Way Fees Act of 2005. 
2.Clarification of fair market rental value determinations for public lands and Forest Service rights-of-way 
(a)Linear rights-of-way under Federal land policy and management ActSection 504 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764) is amended by adding at the end the following new subsection: 
 
(k)Determination of fair market value of linear rights-of-way 
(1)Effective upon the issuance of the rules required by paragraph (2), for purposes of subsection (g), the Secretary concerned shall determine the fair market rental for the use of land encumbered by a linear right-of-way granted, issued, or renewed under this title using the valuation method described in paragraphs (2), (3), and (4). 
(2)Not later than one year after the date of enactment of the Reasonable Right-of-Way Fees Act of 2005, and in accordance with subsection (k), the Secretary of the Interior shall amend section 2803.1–2 of title 43, Code of Federal Regulations, as in effect on the date of enactment of such Act, to revise the per acre rental fee zone value schedule by State, county, and type of linear right-of-way use to reflect current values of land in each zone. The Secretary of Agriculture shall make the same revisions for linear rights-of-way granted, issued, or renewed under this title on National Forest System lands. 
(3)The Secretary concerned shall update annually the schedule revised under paragraph (2) by multiplying the current year’s rental per acre by the annual change, second quarter to the second quarter (June 30 to June 30) in the Gross National Product Implicit Price Deflator Index published in the Survey of Current Business of the Department of Commerce, Bureau of Economic Analysis. 
(4)Whenever the cumulative change in the index referred to in paragraph (3) exceeds 30 percent, or the change in the 3-year average of the 1-year Treasury interest rate used to determine per acre rental fee zone values exceeds plus or minus 50 percent, the Secretary concerned shall conduct a review of the zones and rental per acre figures to determine whether the value of Federal land has differed sufficiently from the index referred to in paragraph (3) to warrant a revision in the base zones and rental per acre figures. If, as a result of the review, the Secretary concerned determines that such a revision is warranted, the Secretary concerned shall revise the base zones and rental per acre figures accordingly.. 
(b)Rights-of-way under Mineral Leasing ActSection 28(l) of the Mineral Leasing Act (30 U.S.C. 185(l)) is amended by inserting before the period at the end the following: using the valuation method described in section 2803.1–2 of title 43, Code of Federal Regulations, as revised pursuant to section 504(k) of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1764(k)). 
 
